HOGAN, Judge,
concurring.
After some hesitation, I concur fully. It seems to me there are cases which suggest that a judgment should be pronounced in language which fully determines the rights of the parties to the action and leaves nothing more to be done except the entry of the judgment by the clerk, State ex rel. Green v. Henderson, 164 Mo. 347, 360, 64 S.W. 138, 141 (banc 1901), and there should be no necessity to have to look to the whole record to determine what issues were foreclosed. But I find no authority which prohibits looking to the whole record to construe the judgment, which is all that has been done in the present case. See State v. Haney, 277 S.W.2d 632, 635-36[4][5] (Mo.1955), 55 A.L.R.2d 717 (1955); Massey v. Massey, 594 S.W.2d 296, 297-298 (Mo.App.1979); State ex rel. Whatley v. Mueller, 288 S.W.2d 405, 410[5-7] (Mo.App.1956). Failure to recite disposition of every claim asserted may create difficulty in some cases, Massey v. Massey, 594 S.W.2d at 298, but the overriding consideration here is to decide the appeal on its merits. I therefore concur.